Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 333-123457-05 ING USA Global Funding Trust 4 (by ING USA Annuity and Life Insurance Company as depositor) (Exact name of registrant as specified in its charter) ING USA Global Funding Trust 4 c/o ING USA Annuity and Life Insurance Company, as depositor 1475 Dunwoody Drive West Chester, Pennsylvania 19380-1478 (610) 425-3400 (Address, including zip code, and telephone number, including area code, of the registrants principal executive offices) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Secured Medium-Term Notes (Title of each class of securities covered by this Form) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) ¨ Rule 12h-3(b)(1)(i) x Rule 12g-4(a)(1)(ii) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 12g-4(a)(2)(i) ¨ Rule 12h-3(b)(2)(i) ¨ Rule 12g-4(a)(2)(ii) ¨ Rule 12h-3(b)(2)(ii) ¨ Rule 15d-6 ¨ Approximate number of holders of record as of the certification or notice date: 16 Pursuant to the requirements of the Securities Exchange Act of 1934, ING USA Annuity and Life Insurance Company, as depositor, has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 24, 2008 By: /s/ Karen Czizik Karen Czizik Vice President Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities and Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
